DETAILED ACTION
Claims 1-8 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a station information storage unit”, “history storage unit” and “a diagram display unit” in claims 1-3 and 5.

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sitaram et al. (US10368321, Sitaram hereinafter).

As to claim 1: Sitaram discloses an interference evaluation apparatus, comprising: 
see at least col. 2 lines 61 to col. 3 lines 23, col. 9 lines 20-40, col. 10 lines 28-58 and Fig. 6, controller node 104 includes a database 105 for storing information related to elements within system 100, such as locations, power class assignments, and transmission mode capabilities of wireless devices 131-135, presence and transmit power allowances of access nodes 110, 120, and so on. Transmission mode capabilities include high-power transmission modes and standard-power transmission modes. The wireless devices with high-power transmission modes interfere with standard-power wireless devices.); 
a processor (see at least col. 9 lines 20-40, a processor); 
a storage medium (see at least col. 9 lines 20-40, a storage including a disk drive, a flash drive, a memory) having computer program instructions stored thereon, when executed by the processor, 
perform an interference calculation for calculating an interference power, based on the interfering station information and the interfered station information stored in the station information storage unit (see at least co. 13 lines 12-30 and Fig. 6, at 610 and 620, a level of potential interference is monitored based on interference caused by transmissions from wireless device operating in a high-powered transmission mode to wireless devices operating in a standard-powered transmission mode on the same frequency band or sub-band.), and 
see at least col. 13 line 31 to col. 14 line 67 and Fig. 6, at 630 a coordinated transmission mode is activated for one or more of the standard-powered wireless devices to be usable together with the high-powered wireless devices. Where coordinated transmission mode is activated based on an increase in potential interference.).

As to claim 3: Sitaram discloses the interference evaluation apparatus according to claim 1. Sitaram further discloses wherein the computer program instruction further perform to generate a list of the interfering station information and the interfered station information stored in the station information storage unit and configured to receive information indicating an instruction for selecting at least one of the interfering station information and the interfered station information used in the interference calculation from the list, receives information indicating an instruction for narrowing the list, based on a designated range of a center frequency or a frequency band (see at least col. 1 TABLE 1, when a certain band is selected, the list is narrowed to include certain power classes).

As to claim 4: Sitaram discloses the interference evaluation apparatus according to claim 1. Sitaram further discloses wherein the computer program instruction further perform to: receive information indicating an instruction for selecting a first interference calculation indicating an interference calculation performed by using at least one of see at least col. 2 lines 61 to col. 3 lines 23, col. 9 lines 20-40, col. 10 lines 28-58 and Fig. 6, controller node 104 includes a database 105 for storing information related to elements within system 100, such as locations, power class assignments, and transmission mode capabilities of wireless devices 131-135, presence and transmit power allowances of access nodes 110, 120, and so on. Therefore a level of potential interference is monitored (or calculate) based on locations, power class assignments, and transmission mode and presence and transmit power allowances.).

As to claim 5: Sitaram discloses the interference evaluation apparatus according to claim 1. Sitaram further discloses further comprising: a diagram display unit configured to display, by way of a map or in a profile view, the information indicating the interference calculation (see at least co. 13 lines 12-30 and Fig. 6, at 610 and 620, a level of potential interference is monitored based on interference caused by transmissions from wireless device operating in a high-powered transmission mode to wireless devices operating in a standard-powered transmission mode on the same frequency band or sub-band.).

As to claim 6: Sitaram discloses the interference evaluation apparatus according to claim 1. Sitaram further discloses wherein the computer program instruction further performs an interference calculation, based on information of a plurality of interfering stations and information of one interfered station to determine whether the plurality of interfering stations and the interfered station are usable together (see at least col. 13 line 31 to col. 14 line 67 and Fig. 6, at 630 a coordinated transmission mode is activated for one or more of the standard-powered wireless devices to be usable together with the high-powered wireless devices. Where coordinated transmission mode is activated based on increase in potential interference.).

As to claim 7: Sitaram discloses an interference evaluation method, comprising: 
storing interfering station information indicating station information related to an interfering station causing radio interference in radio communication and interfered station information indicating station information related to an interfered station receiving the interference (see at least col. 2 lines 61 to col. 3 lines 23, col. 9 lines 20-40, col. 10 lines 28-58 and Fig. 6, controller node 104 includes a database 105 for storing information related to elements within system 100, such as locations, power class assignments, and transmission mode capabilities of wireless devices 131-135, presence and transmit power allowances of access nodes 110, 120, and so on. Transmission mode capabilities include high-power transmission modes and standard-power transmission modes. Where wireless devices with high-power transmission modes interferes with standard-power wireless devices.); and 
see at least co. 13 lines 12-30 and Fig. 6, at 610 and 620, a level of potential interference is monitored based on interference caused by transmissions from wireless device operating in a high-powered transmission mode to wireless devices operating in a standard-powered transmission mode on the same frequency band or sub-band.), and 
determining whether the interfering station and the interfered station are usable together, based on the calculated interference power and an acceptable interference power in the interfered station (see at least col. 13 line 31 to col. 14 line 67 and Fig. 6, at 630 a coordinated transmission mode is activated for one or more of the standard-powered wireless devices to be usable together with the high-powered wireless devices. Where coordinated transmission mode is activated based on increase in potential interference.).

As to claim 8: Sitaram discloses a non-transitory computer readable medium including a computer program for causes a processor to: 
store interfering station information indicating station information related to an interfering station causing radio interference in radio communication and interfered station information indicating station information related to an interfered station receiving the interference (see at least col. 2 lines 61 to col. 3 lines 23, col. 9 lines 20-40, col. 10 lines 28-58 and Fig. 6, controller node 104 includes a database 105 for storing information related to elements within system 100, such as locations, power class assignments, and transmission mode capabilities of wireless devices 131-135, presence and transmit power allowances of access nodes 110, 120, and so on. Transmission mode capabilities include high-power transmission modes and standard-power transmission modes. Where wireless devices with high-power transmission modes interferes with standard-power wireless devices.); and 
perform an interference calculation for calculating an interference power, based on the interfering station information and the interfered station information stored in storing the station information (see at least co. 13 lines 12-30 and Fig. 6, at 610 and 620, a level of potential interference is monitored based on interference caused by transmissions from wireless device operating in a high-powered transmission mode to wireless devices operating in a standard-powered transmission mode on the same frequency band or sub-band.), and 
determining whether the interfering station and the interfered station are usable together, based on the calculated interference power and an acceptable interference power in the interfered station (see at least col. 13 line 31 to col. 14 line 67 and Fig. 6, at 630 a coordinated transmission mode is activated for one or more of the standard-powered wireless devices to be usable together with the high-powered wireless devices. Where coordinated transmission mode is activated based on increase in potential interference.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sitaram et al. (US10368321, Sitaram hereinafter) in view of Hughes et al.  (US2015/0245361, Hughes hereinafter).

As to claim 2: Sitaram discloses the interference evaluation apparatus according to claim 1. Sitaram does not explicitly disclose wherein the computer program instruction further perform to: a history storage unit configured to store history information indicating a calculation condition used in the previously performed interference calculation, and performs the interference calculation, based on the history information stored in the history storage unit.
However Hughes discloses wherein the computer program instruction further perform to: a history storage unit configured to store history information indicating a calculation condition used in the previously performed interference calculation, and performs the interference calculation, based on the history information stored in the history storage unit (see at least paragraphs [0057] and [0066], control server 260 may store a history data structure which includes interference data, and control server 260 may predict interference levels at multiple frequencies at future times based on the history data structure.).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement history data structure, as taught by, .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
FURUICHI, Sho (US 20210037392) discloses Communication Control Device, Communication Control Method, And Computer Program.
Sun et al. (US 20180220428) discloses Monitoring Interference Level to Selectively Control Usage of a Contention-Based Protocol.
Tsuda, Shinichiro (US 20160128001) discloses Communication Control Device, Communication Control Method, Radio Communication System, And Terminal Device.
Tavildar et al. (US 20140226504) discloses Joint Scheduling Of Device-To-Device (D2d) Links And Wide Area Network (Wan) Uplink (Ul) User Equipments (UEs).
Wang et al. (US 20120051315) discloses Method and Apparatus for Managing Device-to-Device Interference.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KABIR U JAHANGIR whose telephone number is (571)272-0796. The examiner can normally be reached Mon-Fri 10am to 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on (571)272-3139. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/K. J./
Examiner, Art Unit 2464

/PAO SINKANTARAKORN/Primary Examiner, Art Unit 2464